Title: To George Washington from William Burnet, 29 June 1776
From: Burnet, William
To: Washington, George



May it please your Excellency
[Newark, N.J., 29 June 1776]

The Congress have sent Mr Franklin our late Governor to New-England under the Care of the Morris Town light Horse—They passd through here Yesterday or rather lodged here the Night before last on their Way from Morris Town to Dobbs’s Ferry—I thought it a little extraordinary at the time that they should take this Rout when I supposed Morris Town was as

near Dobb’s as Newark—There were some other Circumstances at that time that looked suspicious—One of his Servants passed through here early in the Morning of the Day that his Master came here at Night & spoke with some Gentlemen in this Town As soon as he arrived here one of Mr Kemp the Attorney General’s Clerks came passing into the House where they put up And in the Morning the Servant that Mr Franklin had with him (Tho’ I desired the Capt. of the Guard not to allow the Servant liberty to speak to any one privately or to have Opportunity to receive or deliver any Letters) was as I am informed an Hour at old Mr Ogden’s & beleive can proceed after the Master with the Guard had passed on & then followed after & overtook them, at or before they reached Hackinsack—When they got to Hackinsack they concluded to wait till a Messenger could go to our Convention at Burlington & return with an Answer whether Mr Franklin might have Liberty to sign a Parole—I must refer your Excellen⟨cy⟩ to the Bearer Mr Treat for further Particulars & would only just inform your Excellency that I have detained the Express untill the return of Mr Treat for your Orders & have sent by him a Letter Mr Franklin sent to his Lady—Youl please to excuse Blots & every Inaccuracy occasioned by Hurry—I am with much Esteem your Excellency’s most obedt humble Sert

Wm Burnet


P.S. I make no Doubt your Excellency has recd my Answer with regard to the Affair of the Riffle Guard.

